El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Jesús Carrión fué acusado de acometimiento y agresión grave, siendo la víctima de tal hecho Mariana Santiago. En *614apelación, conoció de este caso la Corte de Distrito de Are-cibo qne dictó sentencia declarando culpable al acnsado e im-poniéndole la pena de cincuenta dólares de multa o un día de cárcel por cada dólar que dejara de satisfacer, y las costas.
De la prueba resulta que Jesús Carrión se bailaba una tarde en un cafetín cuando entró Mariana Santiago a llevarle café a un dependiente del establecimiento; Carrión preguntó a Mariana qué era de su vida, y ésta le contestó que estaba colocada, ganando siete u ocbo dólares mensuales, y Carrión contestó que esa suma se la ganaba cualquier mujer de la vida; Mariana respondió a Carrión que así se la ganarían otras, pero ella no, y Carrión entonces la cogió por el cuello, la apretó, y le propinó varias bofetadas. En ese sentido de-clararon la perjudicada y Rosario Cajigas, el dependiente a quien ella llevaba el café. Como prueba de defensa, decla-raron dos testigos que dijeron que en efecto, babía habido una discusión entre el acusado y la Santiago; que ésta le había dicho a Carrión cuando le habló de que ninguna mujer de la vida ganaba siete u ocho dólares, que así se los ganaba su mujer, y que Carrión se levantó, pero que intervino el de-pendiente y no pasó más, y que no vieron que Carrión le pe-gara a la Santiago. Se probó asimismo que Carrión es un hombre de 35 a 38 años.
La corte decidió el conflicto de la evidencia, con absoluto acierto, en favor de la presentada por El Pueblo. Es lo más probable que la Santiago contestara en forma ofensiva a la también ofensiva indicación del acusado con respecto a su manera de ganarse la vida. La provocación partió induda-blemente de Carrión, que quiso indicar o afirmar algo depri-mente para la Santiago; y ésta se defendió en la forma que era de esperarse; y entonces él, abusando de su fuerza, acometió y agredió a la Santiago. Tal es la impresión que la prueba produce en cualquier espíritu no prevenido.
La apelación se basa en que la corte cometió error al juz-gar esa prueba; sin que se exprese siquiera que de parte del *615juez hubo pasión, prejuicio o parcialidad, ni que se trate de nn error manifiesto y grave.
Sostenemos la decisión de la corte en cnanto a la prueba, y resolvemos que no se cometió error alguno.

Debe confirmarse la sentencia apelada.